





CITATION:
First
          Ontario Realty Corporation Ltd. v. Deng, 2011 ONCA 161





DATE: 20110301



DOCKET: C51723



COURT OF APPEAL FOR ONTARIO



Weiler, Watt and Karakatsanis JJ.A.



BETWEEN



First Ontario Realty Corporation Ltd.



Landlord/Respondent



and



Liangrui
Deng,
Guizhi
He, Dustin Yang, Jenny Yang and Yi Yang



Tenants/Appellants



Richard A. Fink, for the tenants/appellants



Chris G.
Paliare
and Michael
Fenrick
, for the landlord/respondent



Heard:  December
          16, 2010



On appeal from the order of Associate Chief Justice
          Cunningham, and Justices Swinton and Smith of the Superior Court of Justice (Divisional
          Court), dated October 29, 2009.



COSTS ENDORSEMENT



[1]

The appellant shall pay the respondent’s costs of
    the appeal, fixed in the amount of $5,000.00 inclusive of disbursements and all
    applicable taxes.

“Karen M.
Weiler
J.A.”

“David Watt J.A.”

“Karakatsanis J.A.”


